--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.9
 
 
NORTHSTAR INVESTMENTS. INC.
5027 RANDALL STREET
SAN DIEGO. CALIFORNIA 92109
 
March 9, 2007
 
PocketFinder, LLC
4999 E. La Palma Avenue
Anaheim, CA 92807
 
Attention of David Morse, PhD., Chief Executive Officer
 
Re:  Finders Fee Agreement
 
This will letter is intended to set forth the terms of agreement by which this
Northstar Investments, Inc., a California corporation (“Northstar”) will provide
services to locate and introduce, potential investors to PocketFinder, LLC, a
California limited liability company (“PocketFinder”).  The following are the
specifics of this Agreement:
 
Term.  The Agreement shall be deemed to have commenced on March 8, 2007, and
shall continue in effect for one year, except as set forth herein.
 
Investors.  With respect to each investor and associate or co-investor
participating as a result of an introduction to PocketFinder by Northstar (each
being an “Investor”), you have agreed to pay to Northstar finder’s fees
calculated on the amount of cash and the t market value of any property the
Investor makes available to PocketFinder as investment in equity or advances as
debt or provides as a resource to PocketFinder (each being an “Investment”).
 
Initial Investment.  Regardless of the form of Investment, PocketFinder agrees
to pay Northstar 6½% of the proceeds (or value) in cash upon closing said 6½% in
the units of investment obtained by the Investor in PocketFinder for making the
Investment.  Compensation shall be based upon the gross amount invested, before
only deduction for expenses or offsets of any kind.  Payment will be made in
cashiers check or wire upon Company’s receipt of funds.
 
Subsequent Investment.  Should the Investor make any additional Investment in
PocketFinder or any affiliate of PocketFinder after the initial investment is
made and within three years of the Initial Investment, PocketFinder will
compensate Northstar upon closing of the additional Investment with a fee of 6½%
of such additional funds (or value) then invested and 6½% in the units of
investment then issued to the Investor.
 
Limitation of-Service.  This Agreement relates solely to Northstar’s services as
a finder in introducing PocketFinder to prospective investors.  In the event an
investment is made, there are no additional services that Northstar is required
to perform to be entitled to the above compensation.  Northstar will not engage
in any negotiations whatsoever on behalf of the
 
 
1

--------------------------------------------------------------------------------

 
 
NORTHSTAR INVESTMENTS. INC.
 
PocketFinder, LLC
March 9, 2007
Page Two
 
PocketFinder or any Investor.  Northstar will have no responsibility for, nor
will Northstar make recommendations concerning, the terms, conditions or
provisions of any agreement between PocketFinder and an Investor, including the
manner or means of consummating the transaction.  PocketFinder acknowledges that
Northstar is not a licensed securities dealer and that this Agreement is not
intended to be for the purpose of buying, selling or trading securities.
 
Miscellaneous.  This Agreement shall be binding upon both parties and their
respective successors and permitted assigns.  This Agreement may be changed only
by the written consent of both parties.  This Agreement may not be assigned by
either party without the written consent of the other.  This Agreement is the
entire agreement between the parties.  Should any legal proceeding be necessary
to construe or enforce the provision of this Agreement, the prevailing party in
such legal proceeding shall be entitled to recover all court costs, reasonable
attorney fees and costs of enforcing or collecting any judgment awarded.  The
judgment by are court of law that a particular section of this Agreement is
illegal shall not affect the validity of the remaining provisions.  It is our
intention that the laws of the State of California shall govern the validity of
this Agreement.
 
Please confirm that this letter adequately sets forth our agreement by signing
in the space below on the enclosed copy of this later and returning it to the
address on the letterhead above.  Northstar is delighted to accept this
engagement and looks forward to introducing investors to Pocketfinder.
 
Very truly yours.
 
NORTHSTAR INVESTMENTS, INC,
 

         
By: /s/ Glenn A. Busch
   
 
 
Glenn A. Busch
   
 
 
President
   
 
 

 
Accepted and agreed as set forth above on March __, 2007
 
POCKETFINDER, LLC,
 

         
By: /s/ David Morse
   
 
 
David Morse, PhD
   
 
 
Chief Executive Officer
   
 
 

 
 
 
2
 